Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered July 23, 2004, convicting defendant, after a jury trial, of stalking in the first degree, robbery in the third degree, and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent terms of 5 years, 3 to 6 years and 1 year, respectively, unanimously affirmed.
Defendant did not preserve his challenge to the sufficiency of the evidence of physical injury, an element of first-degree stalking under Fenal Law § 120.60 (1), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence was legally sufficient. We further conclude that the verdict was not against the weight of the evidence. The element of physical injury was established by proof that defendant repeatedly punched the victim on her face and body, causing bruising that lasted for days, swollen and bleeding lips making it difficult to drink, difficulty walking, and substantial pain *764(see People v Chiddick, 8 NY3d 445 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]). Concur—Tom, J.P, Saxe, Friedman, Gonzalez and McGuire, JJ.